Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED

MXN$557,415,000 CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED MXN$557,415,000 CREDIT AGREEMENT
(the “Agreement”) is made and entered into as of this 25th day of June, 2013
(the “Effective Date”), by and among AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S.A. de
C.V., a sociedad anónima de capital variable organized under the laws of the
United Mexican States and PILGRIM’S PRIDE, S. de R.L. de C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of the
United Mexican States (collectively, the “Borrower”), THE SUBSIDIARIES OF THE
BORROWER PARTY HERETO, as Guarantors, the several banks and other financial
institutions parties hereto which constitute all of the Lenders, and ING CAPITAL
LLC, as lead arranger and as administrative agent (the “Administrative Agent”)
for the Lenders party to the Credit Agreement (as defined below) (collectively,
the “Lenders”).

RECITALS

A. Borrower, Guarantors, certain Lenders and the Administrative Agent are
parties to that certain Amended and Restated MXN$557,415,000 Credit Agreement
dated as of October 19, 2011 (as amended, modified or supplemented from time to
time, the “Credit Agreement”), pursuant to which Lenders agreed to make loans to
Borrower from time to time subject to the terms and conditions set forth
therein. Capitalized terms not otherwise defined herein shall have the meanings
given such terms in the Credit Agreement.

B. Borrowers have requested that the Administrative Agent and the Lenders no
longer require the delivery of audited, consolidated financial statements
pursuant to the Credit Agreement and instead, require audited, non-consolidated
financial statements.

C. Borrower, Guarantors, Lenders and the Administrative Agent wish to amend the
Credit Agreement as set forth herein, effective as of the Effective Date.

AGREEMENT

In consideration of the Recitals and of the mutual promises and covenants
contained herein, Administrative Agent, Lenders, Borrower and Guarantors agree
as follows:

1. Amendments to Credit Agreement. To induce Administrative Agent and the
Lenders to enter into this Agreement, and as separately bargained-for
consideration, each of Borrower and the Guarantors agree to the following
amendments to the Credit Agreement:

(a) Amendment to Section 1.1 to the Credit Agreement; Amendment to Definitions.

(i) The definition of “Unaudited Financial Reports” shall be added to the Credit
Agreement in its proper alphabetical order to read as follows:

““Unaudited Financial Reports” shall mean the unaudited consolidated financial
statements delivered pursuant to Section 5.2(a)(ii) or Section 5.2(c), as the
case may be, which, in each case, were compiled from the information used to
prepare the audited financial statements delivered pursuant to
Section 5.2(a)(i).”



--------------------------------------------------------------------------------

(ii) The definition of “Capital Expenditures” is hereby amended and restated as
follows:

““Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a balance sheet of the
Borrowers or any of their Subsidiaries prepared in conformity with Mexican
GAAP.”

(iii) The definitions of “Consolidated Assets”, “Consolidated EBITDA”,
“Consolidated Intangible Assets”, “Consolidated Interest Expense”, “Consolidated
Net Worth”, “Consolidated Tangible Net Worth”, “Consolidated Total Liabilities”
and “Fixed Charge Coverage Ratio” are hereby amended by changing each reference
to the words “Mexican GAAP consistently applied” and “Mexican GAAP, consistently
applied,” as the case may be, to read “the Unaudited Financial Reports”.

(b) Amendment to Section 1.2(b) to the Credit Agreement. The last sentence of
Section 1.2(b) of the Credit Agreement is hereby amended and restated to read as
follows:

“Except as otherwise provided under this Agreement, all ratios and computations
shall be calculated in conformity with Mexican GAAP applied on a consistent
basis using constant Peso calculations.”

(c) Amendment to Section 5.2(a) to the Credit Agreement. Section 5.2(a) of the
Credit Agreement is hereby amended and restated to read as follows:

“(a) (i) as soon as available, but in no event later than the 180th day after
the end of each fiscal year of Avícola, audited balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year for each Loan Party, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Mancera, S.C.,
member of Ernst and Young Global, or other independent public accountants of
recognized international standing reasonably acceptable to the Administrative
Agent to the effect that such financial statements present fairly in all
material respects the financial condition and results of operations of the
applicable Loan Party in accordance with Mexican GAAP consistently applied and
(ii) as soon as

 

2



--------------------------------------------------------------------------------

available, but in no event later than the 90th day after the end of each fiscal
year of Avícola, its unaudited consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year for Avícola and its consolidated Subsidiaries, together
with a description of the material deviations of such financial statements from
Mexican GAAP;”

(d) Amendment to Section 5.2(c) to the Credit Agreement. Section 5.2(c) of the
Credit Agreement is hereby amended and restated to read as follows:

“(c) as soon as available, but in no event later than the 45th day after the end
of each fiscal quarter of each fiscal year of Avícola and its consolidated
Subsidiaries (except with respect to the fourth quarter of each fiscal year,
within 90 days and, with respect to the comparative financial statements for the
quarter ended September 25, 2011, within 90 days of December 25, 2011), its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows (without the provision of
footnotes) as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Responsible Officers as presenting fairly in all material respects the
financial condition and results of operations of Avícola and its consolidated
Subsidiaries on a consolidated basis.”

(e) Amendment to Section 5.2(e)(iii) to the Credit Agreement.
Section 5.2(e)(iii) of the Credit Agreement is hereby amended and restated to
read as follows:

“(iii) stating whether any change in Mexican GAAP or in the application thereof
has occurred since June 26, 2013 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;”

2. Covenants of Borrowers. Borrowers and Guarantors covenant and agree until
such time as all of the Obligations have been paid in full in cash and all
Commitments have been terminated:

(a) No Commencement of Proceeding. Borrowers and Guarantors will not (i) file
any petition for an order for relief under the Bankruptcy Code, (ii) make an
assignment for the benefit of creditors, (iii) make any offer or agreement of
settlement, extension or compromise to or with Borrowers’ and Guarantors’
unsecured creditors generally or (iv) suffer the appointment of a receiver,
trustee, custodian or similar fiduciary.

 

3



--------------------------------------------------------------------------------

(b) Compliance with Credit Agreement, Collateral Documents and Loan Documents.
Each of Borrowers and Guarantors will continue to comply with all covenants and
other obligations under this Agreement, the Credit Agreement and the Loan
Documents, subject to the applicable cure or grace periods, if any, provided
therein.

3. Conditions Precedent to Effectiveness of Agreement. This Agreement shall not
be effective unless and until each of the following conditions shall have
occurred:

(a) Administrative Agent shall have received this Agreement, duly executed by
the Borrowers and the Lenders, in form and substance satisfactory to
Administrative Agent; and

(b) Borrowers shall have paid the Administrative Agent all of Administrative
Agent’s costs and expenses (including Administrative Agent’s reasonable
attorney’s fees) incurred prior to or in connection with the preparation of this
Agreement.

4. Representations and Warranties. Each Borrower hereby represents and warrants
to Administrative Agent, for the benefit of the Lenders, as follows:

(a) Recitals. The Recitals in this Agreement are true and correct with respect
to the Loan Parties in all material respects.

(b) Incorporation of Representations. All representations and warranties of
Borrowers and the Guarantors in the Credit Agreement are incorporated herein in
full by this reference and are true and correct, in all material respects, as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(c) Power; Authorization. Each of the Borrowers and Guarantors has the corporate
power, and has been duly authorized by all requisite corporate action, to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Borrowers and Guarantors.

(d) Enforceability. This Agreement is the legal, valid and binding obligation of
Borrowers and each Guarantor, enforceable against Borrowers and each Guarantor
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(e) No Violation. Each Borrower’s and each Guarantors’ execution, delivery and
performance of this Agreement does not and will not (i) violate any law, rule,
regulation or court order to which such Borrower or such Guarantor is subject;
(ii) conflict with or result in a breach of such Borrower’s or such Guarantors’
organizational documents or any agreement or instrument to which any Borrower or
any Guarantor is party or by which it or its properties are bound, or
(iii) result in the creation or imposition

 

4



--------------------------------------------------------------------------------

of any lien, security interest or encumbrance on any property of such Borrower
or such Guarantor, whether now owned or hereafter acquired, other than liens in
favor of Administrative Agent, for the benefit of the Lenders, or as permitted
by the Credit Agreement.

(f) Obligations Absolute. The obligation of Borrowers to repay the Loans and the
other Obligations, together with all interest accrued thereon, is absolute and
unconditional, and there exists no right of set off or recoupment, counterclaim
or defense of any nature whatsoever to payment of the Obligations.

(g) Full Opportunity for Review; No Undue Influence. This Agreement was reviewed
by each of Borrowers and Guarantors which acknowledges and agrees that each of
Borrowers and Guarantors (i) understands fully the terms of this Agreement and
the consequences of the issuance hereof; (ii) has been afforded an opportunity
to have this Agreement reviewed by, and to discuss this Agreement with, such
attorneys and other persons as Borrowers may wish; and (iii) has entered into
this Agreement of its own free will and accord and without threat or duress.
This Agreement and all information furnished to Administrative Agent and the
Lenders is made and furnished in good faith, for value and valuable
consideration. This Agreement has not been made or induced by any fraud, duress
or undue influence exercised by Lenders or Administrative Agent or any other
person.

(h) No Other Defaults. As of the date hereof, no Event of Default exists under
the Credit Agreement, or any of the Loan Documents and each of Borrowers and the
Guarantors is in full compliance with all covenants and agreements contained
therein, as amended hereby.

5. No Waiver. The Credit Agreement and the Loan Documents are hereby ratified
and confirmed and shall be and shall remain in full force and effect in
accordance with their respective terms, and this Agreement shall not be
construed to: (i) impair the validity, perfection or priority of any lien or
security interest securing the Obligations; (ii) waive or impair any rights,
powers or remedies of Administrative Agent or the Lenders under the Credit
Agreement or the Loan Documents; or (iii) constitute an agreement by
Administrative Agent or the Lenders or require Administrative Agent or the
Lenders to extend the term of the Credit Agreement or the time for payment of
any of the Obligations. This Agreement shall not be deemed to evidence or result
in a novation of the Credit Agreement. In the event of any inconsistency between
the terms of this Agreement and the Credit Agreement or the Loan Documents, this
Agreement shall govern.

6. Expenses. Borrowers and Guarantors agree to pay reasonable out-of-pocket
costs, fees and expenses of Administrative Agent and Administrative Agent’s
attorneys incurred in connection with the negotiation, preparation,
administration and enforcement of, and the preservation of any rights under,
this Agreement and/or the Loan Documents, and the transactions and other matters
contemplated hereby and thereby.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Further Assurances. Borrowers and Guarantors agree to execute such other and
further documents and instruments as Administrative Agent may request to
implement the provisions of this Agreement and to perfect and protect the liens
and security interests created by the Credit Agreement and the Loan Documents.

(b) Benefit of Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, their respective successors
and assigns. No other person or entity shall be entitled to claim any right or
benefit hereunder, including, without limitation, the status of a third-party
beneficiary of this Agreement.

(c) Integration. This Agreement, together with the Credit Agreement and the Loan
Documents, constitutes the entire agreement and understanding among the parties
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings relating to such subject matter. In
entering into this Agreement, each of Borrowers and Guarantors acknowledges that
it is relying on no statement, representation, warranty, covenant or agreement
of any kind made by the Administrative Agent or any Lender or any employee or
agent of the Administrative Agent or any Lender, except for the agreements of
Administrative Agent or any Lender set forth herein.

(d) Severability. The provisions of this Agreement are intended to be severable.
If any provisions of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of New York, without
regard to the choice of law principles of such state that would require the
application of the laws of another state.

(f) Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

(g) Notices. Any notices with respect to this Agreement shall be given in the
manner provided for in Section 10.6 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(h) Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of Borrowers and Guarantors contained herein
shall survive the payment in full of the Obligations.

(i) Amendment. No amendment, modification, rescission, waiver or release of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by the parties hereto.

(j) No Limitation on Administrative Agent. Nothing in this Agreement shall be
deemed in any way to limit or restrict any of Administrative Agent’s and
Lenders’ rights to seek in a bankruptcy court or any other court of competent
jurisdiction, any relief Administrative Agent may deem appropriate in the event
that a voluntary or involuntary petition under any Bankruptcy Law is filed by or
against any Borrower.

8. Ratification of Liens and Security Interest. Before and after giving effect
to this Agreement, each Borrower and each Guarantor hereby ratify, acknowledge
and agree that the liens and security interests of the Credit Agreement and the
Loan Documents are valid, subsisting, perfected and enforceable liens and
security interests and are superior to all liens and security interests other
than Liens permitted under Section 6.7 of the Credit Agreement.

9. No Commitment. Borrowers and Guarantors agree that Administrative Agent and
Lenders have made no commitment or other agreement regarding the Credit
Agreement or the Loan Documents, except as expressly set forth in the Credit
Agreement, as amended hereby. Borrowers and Guarantors warrant and represent
that Borrowers and Guarantors will not rely on any commitment, further agreement
to waive or other agreement on the part of Administrative Agent or Lenders
unless such commitment or agreement is in writing and signed by Administrative
Agent and Lenders.

10. RELEASE. FOR VALUE RECEIVED, INCLUDING WITHOUT LIMITATION, THE AGREEMENTS OF
THE AGENT AND LENDERS IN THIS AGREEMENT, THE BORROWERS AND GUARANTORS HEREBY
RELEASE THE ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE CURRENT AND
FORMER SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS,
CONSULTANTS, AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE “RELEASED PARTIES”) OF
AND FROM ANY AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE
WHATSOEVER, BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH SUCH BORROWER OR
GUARANTOR HAS OR EVER HAD AGAINST THE RELEASED PARTIES FROM THE BEGINNING OF THE
WORLD TO THIS DATE ARISING IN ANY WAY OUT OF THE EXISTING FINANCING ARRANGEMENTS
AMONG THE BORROWERS, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND/OR THE LENDERS
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL

 

7



--------------------------------------------------------------------------------

RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
DOCUMENTS, OR THE NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT. THE BORROWERS
AND GUARANTORS FURTHER ACKNOWLEDGE THAT, AS OF THE DATE HEREOF, THEY, JOINTLY OR
SEVERALLY, DO NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST THE
RELEASED PARTIES, EACH OF WHICH SUCH BORROWER OR GUARANTOR HEREBY EXPRESSLY
WAIVES.

11. Consent of Guarantors. Each of the undersigned Guarantors hereby
(a) consents to the transactions contemplated by this Agreement;
(b) acknowledges and reaffirms its obligations owing to the Administrative
Agent, the Collateral Agent, and each Lender under any Loan Document (as amended
or modified); and (c) agrees that each of the Loan Documents (as amended or
modified) is and shall remain in full force and effect. Although each of the
undersigned Guarantors has been informed of the matters set forth herein and has
acknowledged and agreed to same, it understands that the Administrative Agent,
the Collateral Agent, and Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BORROWERS:

AVÍCOLA PILGRIM’S PRIDE DE MÉXICO,

S.A. de C.V.

a Sociedad Anónima de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

PILGRIM’S PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

GUARANTORS:

INCUBADORA HIDALGO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

INMOBILIARIA AVÍCOLA PILGRIM’S

PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

SERVICIOS ADMINISTRATIVOS

PILGRIM’S PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

GRUPO PILGRIM’S PRIDE FUNDING HOLDINGS, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

COMERCIALIZADORA DE CARNES DE MÉXICO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

GRUPO PILGRIM’S PRIDE FUNDING, S. de

R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

OPERADORA DE PRODUCTOS AVÍCOLAS,

S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact

CARNES Y PRODUCTOS AVÍCOLAS de MÉXICO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Héctor Réne Durán Mantilla

Name:   Héctor Réne Durán Mantilla Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

POPPSA 3, LLC a Delaware limited liability company By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager

POPPSA 4, LLC

a Delaware limited liability company

By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager

PILGRIM’S PRIDE, LLC

a Delaware limited liability company

By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and Sole Lead Arranger By:  

/s/ G. Daniel Sanchez

Name:   G. Daniel Sanchez Title:   Director



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as Lender By:  

/s/ Aidan Neil

Name:   Aidan Neil Title:   Director By:  

/s/ Shaun Hawley

Name:   Shaun Hawley Title:   Vice President



--------------------------------------------------------------------------------

HSBC MÉXICO S.A., INSTITUCIÓN DE

BANCA MÚLTIPLE, GRUPO FINANCIERO HSBC, as Lender and Issuing Lender

By:  

/s/ Sergio Hernandez

Name:   Sergio Hernandez Title:   Director By:  

/s/ Alejandra Mendez Torres

Name:   Alejandra Mendez Torres Title:   Relationship Manager